       Case 1:18-cv-00603-AWA Document 26-3 Filed 06/21/19 Page 1 of 19
                                                                                          EXHIBIT

                                                                                   I C
                                 ERSKINE &BLACKBURN
                                            LL L
                                               L . P.
                                        Attorneys at Law
                                   6618 Sitio Del Rio Boulevard,
                                            Bldg. c-
                                       Austin, Texas 78730
                                    Telephone (512) 684-8900
                                       Fax (512) 684-8920
                                   www.erskine-blackburn.com

                                        December 6, 2018

VIA FACSIMILE AND EMAIL
Brett Payne, Esq.
Walters, Balido & Crain, L.L.P.
Great Hills Corporate Center
9020 N. Capital of Texas Hwy., Building II, Suite 225
Austin, Texas 78759

Re:    Civil Action No. 1:18-cv-00603-AWA; Frances Mladan and Milos Mladan vs. Wal-Mart
       Stores Texas, LLC; In the United States District Court for the Western District of Texas,
       Austin Division.

Dear Mr. Payne:

        I am writing in response to Defendant's Response to Plaintiff Frances Mladan's First
Request for Production. Defendant has improperly objected to most of Complainant's requests.
We wish to resolve this matter without involving the Court and so that we can rely upon the
completeness of Defendant's discovery responses. As you know, documents and information are
discoverable if it is relevant to any party's claim or defense and proportional to the needs of the
case considering the importance of the issue at stake in the action, the amount in controversy, the
parties' relative access to the relevant information, the parties' resources, the importance of
discovery in resolving the issues, and whether the burden or expense of the proposed discovery
outweighs its likely benefit. Each of Complainant's Requests for Production are proper for the
following reasons:

Request No. 6: We request Defendant withdraw the objections. The request is neither overly
broad nor unduly burdensome. The information only pertains to Defendant's company manual
/ handbook containing its rules, regulations, suggestions or information for its employees to
follow in preventing injury incidents and how to handle iniury events following an
occurrence. It is not unduly burdensome for the Defendant to provide its manual / handbook /
literature concerning injury incident prevention and after-incident procedures.

       Relevant: The information sought is relevant to Complainants' claims of negligence
       against Defendant.

           Proportional to Needs of the Case:
      Case 1:18-cv-00603-AWA Document 26-3 Filed 06/21/19 Page 2 of 19

           • It is important for the Plaintiffs to know the information sought because it is
             necessary to determine whether Defendant was properly training and supervising
             it employees concerning injury prevention, especially in the moving and
             restocking of shopping carts. The information is also important to determine if
             Defendant's employee was negligent in following or failing to follow Defendant's
             manual / handbook / literature, which justifies the discovery of the requested
             information which justifies the discovery of the requested
             information/documentation.

          •   The amount in controversy is in the range of several hundreds of thousands of
              dollars to more than a million dollars given Complainant's significant and serious
              injuries that justify a significant jury verdict in that range.

          •   Access to the relevant information is easy for the Defendant to access since
              Defendant either created the documents requested or had them prepared for
              corporate use. We also know from prior litigation that Defendant has
              comprehensive manuals / handbooks / literature addressing the issues covered by
              this request for production.

          • Defendant's resources are not at issue to provide this information as Defendant is
            a wholly owned subsidiary of a multi-billion-dollar corporation.

          •   This information is important in discovery to prove Complainants' allegation of
              negligence against Defendant.

          • Burden or expense of this discovery does not outweigh its likely benefit.

Request No. 7: We request Defendant withdraw the objections. The request is neither overly
broad nor unduly burdensome. The information only pertains to Defendant's company manual
/ handbook / literature related to re-stocking shopping carts in the store, moving shopping
carts around customers, and moving shopping carts in the shopping cart holding area. It is
not unduly burdensome for the Defendant to provide its manual / handbook / literature
concerning these policies and procedures.

      Relevant: The information sought is relevant to Complainants' claims of negligence
      against Defendant.

          Proportional to Needs of the Case:

          •   It is important for the Plaintiffs to know the information sought because it is
              necessary to determine whether Defendant was properly training and supervising
              it employees concerning re-stocking shopping carts in the store, moving shopping
              carts around customers, and moving shopping carts in the shopping cart holding
              area. The information is also important to determine if Defendant's employee was
              negligent in following or failing to follow Defendant's manual / handbook /
              literature, which justifies the discovery of the requested information which
              justifies the discovery of the requested information/documentation.
      Case 1:18-cv-00603-AWA Document 26-3 Filed 06/21/19 Page 3 of 19

            •   The amount in controversy is in the range of several hundreds of thousands of
                dollars to more than a million dollars given Complainant's significant and serious
                injuries that justify a significant jury verdict in that range.

           • Access to the relevant information is easy for the Defendant to access since
             Defendant either created the documents requested or had them prepared for
             corporate use. We also know from prior litigation that Defendant has
             comprehensive manuals / handbooks / literature addressing the issues covered by
             this request for production.

           •    Defendant's resources are not at issue to provide this information as Defendant is
                a wholly owned subsidiary of a multi-billion-dollar corporation.

           •    This information is important in discovery to prove Complainants' allegation of
                negligence against Defendant.

           • Burden or expense of this discovery does not outweigh its likely benefit.


Request No. 8: We request Defendant withdraw the objections. The request is neither overly
broad nor unduly burdensome. The information only pertains to Defendant's policies and
procedures concerning Defendant's Accident Reviews that were effective on the date of the
incident. It is not unduly burdensome for the Defendant to provide these policies and procedures,
especially since we are aware of other cases where Defendant has produced responsive
documentation on this subject matter. Furthermore, responsive documentation does not
constitute the type of information that warrants protection as it would not qualify as confidential
or proprietary as defined under Federal law or the Western District's Confidentiality and
Protective Order.

       Relevant: The information sought is relevant to Complainants' claims of negligence
       against Defendant.

           Proportional to Needs of the Case:

           •    It is important for the Plaintiffs to know the information sought because it is
                necessary to determine whether Defendant was properly training and supervising
                it employees concerning accident prevention and conducting reviews of accidents
                in its stores so as to take preventive measures against future incidents.

           •    The amount in controversy is in the range of several hundreds of thousands of
                dollars to more than a million dollars given Complainant's significant and serious
                injuries that justify a significant jury verdict in that range.

           •    Access to the relevant information is easy for the Defendant to access since
                Defendant either created the documents requested or had them prepared for
                corporate use. We also know from prior litigation that Defendant has
                comprehensive manuals / handbooks / literature addressing the issues covered by
                this request for production.
       Case 1:18-cv-00603-AWA Document 26-3 Filed 06/21/19 Page 4 of 19

              • Defendant's resources are not at issue to provide this information as Defendant is
                a wholly owned subsidiary of a multi-billion-dollar corporation.

           •     This information is important in discovery to prove Complainants' allegation of
                 negligence against Defendant.

           •     Burden or expense of this discovery does not outweigh its likely benefit.


Request No. 9: We request Defendant withdraw the objections. The request is neither overly
broad nor unduly burdensome. The information only pertains to Defendant's Associate Incident
Log reports prepared or processed for the subject incident. It is not unduly burdensome for the
Defendant to provide these policies and procedures, especially since we are aware of other cases
where Defendant has produced responsive documentation on this subject matter. Furthermore,
responsive documentation does not constitute the type of information that warrants protection as
it would not qualify as confidential or proprietary as defined under Federal law or the Western
District's Confidentiality and Protective Order.

       Relevant: The information sought is relevant to Complainants' claims of negligence
       against Defendant.

           Proportional to Needs of the Case:

           •    It is important for the Plaintiffs to know the information sought because it is
                necessary to determine the information reported by Defendant's associate(s) after
                the subject incident.

           •    The amount in controversy is in the range of several hundreds of thousands of
                dollars to more than a million dollars given Complainant's significant and serious
                injuries that justify a significant jury verdict in that range.

           •    Access to the relevant information is easy for the Defendant to access since
                Defendant either created the documents requested or had them prepared for
                corporate use. We also know from prior litigation that Defendant has
                comprehensive manuals / handbooks / literature addressing the issues covered by
                this request for production.

          •     Defendant's resources are not at issue to provide this information as Defendant is
                a wholly owned subsidiary of a multi-billion-dollar corporation.

          •     This information is important in discovery to prove Complainants' allegation of
                negligence against Defendant.

          •     Burden or expense of this discovery does not outweigh its likely benefit.

Request No. 10: We request Defendant withdraw the objections. The request is neither overly
broad nor unduly burdensome. The information only pertains to Defendant's Risk Management
Resource Manual that was effective on the date of the subject incident. It is not unduly
burdensome for the Defendant to provide this document, especially since we are aware of other
      Case 1:18-cv-00603-AWA Document 26-3 Filed 06/21/19 Page 5 of 19

 cases where Defendant has produced responsive documentation on this subject matter. The Wal-
 Mart Risk Management Resource Manual pre-dated the subject incident, so it is not a document
 that is protected by any attorney-client or work product privilege. Furthermore, responsive
 documentation does not constitute the type of information that warrants protection as it would
 not qualify as confidential or proprietary as defmed under Federal law or the Western District's
 Confidentiality and Protective Order.

        Relevant: The information sought is relevant to Complainants' claims of negligence
        against Defendant.

           Proportional to Needs of the Case:

           •   It is important for the Plaintiffs to know the information sought because it is
               necessary to determine whether this incident was foreseeable to Defendant
               through the development of risk management policies and procedures and the
               development of best practices.

           •   The amount in controversy is in the range of several hundreds of thousands of
               dollars to more than a million dollars given Complainant's significant and serious
               injuries that justify a significant jury verdict in that range.

           •   Access to the relevant information is easy for the Defendant to access since
               Defendant either created the documents requested or had them prepared for
               corporate use. We also know from prior litigation that Defendant has a
               comprehensive manual addressing the issues covered by this request for
               production.

           •   Defendant's resources are not at issue to provide this information as Defendant is
               a wholly owned subsidiary of a multi-billion-dollar corporation.

           •   This information is important in discovery to prove Complainants' allegation of
               negligence against Defendant.

           •   Burden or expense of this discovery does not outweigh its likely benefit.

Request No. 11: We request Defendant withdraw the objections. The request is neither overly
broad nor unduly burdensome. The information only pertains to Defendant's Associate
Handbook that was effective on the date of the incident. It is not unduly burdensome for the
Defendant to provide its handbook containing the policies and procedures for its employees.
Furthermore, responsive documentation does not constitute the type of information that warrants
protection as it would not qualify as confidential or proprietary as defmed under Federal law or
the Western District's Confidentiality and Protective Order.

       Relevant: The information sought is relevant to Complainants' claims of negligence
       against Defendant.

          Proportional to Needs of the Case:
       Case 1:18-cv-00603-AWA Document 26-3 Filed 06/21/19 Page 6 of 19

            •   It is important for the Plaintiffs to know the information sought because it is
                necessary to determine whether Defendant was properly training and supervising
                it employees concerning re-stocking shopping carts in the store, moving shopping
                carts around customers, and moving shopping carts in the shopping cart holding
                area. The information is also important to determine if Defendant's employee was
                negligent in following or failing to follow Defendant's handbook, which justifies
                the discovery of the requested information which justifies the discovery of the
                requested information/documentation.

           •    The amount in controversy is in the range of several hundreds of thousands of
                dollars to more than a million dollars given Complainant's significant and serious
                injuries that justify a significant jury verdict in that range.

           •    Access to the relevant information is easy for the Defendant to access since
                Defendant either created the documents requested or had them prepared for
                corporate use. We also know from prior litigation that Defendant has a
                comprehensive Associate Handbook addressing the issues covered by this request
                for production.

           •    Defendant's resources are not at issue to provide this information as Defendant is
                a wholly owned subsidiary of a multi-billion-dollar corporation.

           •    This information is important in discovery to prove Complainants' allegation of
                negligence against Defendant.

           •    Burden or expense of this discovery does not outweigh its likely benefit.


Request No. 12: We request Defendant withdraw the objections. The request is neither overly
broad nor unduly burdensome. The information only pertains to documents concerning the
design of the shopping, cart holding area at the store where the subject incident occurred. It is
not unduly burdensome for the Defendant to provide drawings, schematics and information
concerning design and designer. Furthermore, drawings, schematics or design documents of a
public space does not constitute proprietary information that would affect Defendant's business
operations. Furthermore, responsive documentation does not constitute the type of information
that warrants protection as it would not qualify as confidential or proprietary as defined under
Federal law or the Western District's Confidentiality and Protective Order.

       Relevant: The information sought is relevant to Complainants' claims of negligence
       against Defendant.

           Proportional to Needs of the Case:

          •     It is important for the Plaintiffs to know the information sought because it is
                necessary to determine whether Defendant's choice of design contributed to the
                cause of the incident made the basis of this lawsuit.
      Case 1:18-cv-00603-AWA Document 26-3 Filed 06/21/19 Page 7 of 19

           •   The amount in controversy is in the range of several hundreds of thousands of
               dollars to more than a million dollars given Complainant's significant and serious
               injuries that justify a significant jury verdict in that range.

           •   Access to the relevant information is easy for the Defendant to access since
               Defendant either created the documents requested or had them prepared for
               corporate use. We also know from prior litigation that Defendant has
               comprehensive manuals / handbooks / literature addressing the issues covered by
               this request for production.

           •   Defendant's resources are not at issue to provide this information as Defendant is
               a wholly owned subsidiary of a multi-billion-dollar corporation.

           •   This information is important in discovery to prove Complainants' allegation of
               negligence against Defendant.

           •   Burden or expense of this discovery does not outweigh its likely benefit.


Request No. 13: We request Defendant withdraw the objections. The request is neither overly
broad nor unduly burdensome since the request is limited to similar prior incidents in Texas
stores between 2008 and 2018. Plaintiff is entitled to any and all documents reflecting prior
similar incidents where a customer and/or employee was hit by a shopping cart or shopping carts
being pushed by a Wal-Mart or Sam's employee as such information is patently relevant. Such
documents relate to Complainant's negligence claims. Furthermore, since the documentation
requested was not prepared or made in anticipation of the matters associated with this litigation,
the requested documents cannot be the subject of the attorney-client, work product or any other
privilege asserted by Defendant. Defendant has not included any such documentation on its
Privilege Log. The information concerning prior similar incidents is not proprietary information
concerning the business operations of Defendant and disclosure would not subject Defendant to
financial hardship or competitive disadvantage with its competitors. Responsive documentation
does not constitute the type of information that warrants protection as it would not qualify as
confidential or proprietary as defined under Federal law or the Western District's Standard
Protective Order.

           Relevant: This information is relevant to Complainants' claims of negligence against
           Defendant.

           Proportional to Needs of the Case:

           •   It is important for the Plaintiff to know the information concerning other similar
               incidents is evidence of foreseeability, both as to liability and damages, related to
               Complainants' negligence claims against Defendant.

          •    The amount in controversy is in the range of several hundreds of thousands of
               dollars to more than a million dollars given Complainant's significant and serious
               injuries that justify a significant jury verdict in that range.
      Case 1:18-cv-00603-AWA Document 26-3 Filed 06/21/19 Page 8 of 19

           • Access to the relevant information is easy for the Defendant to access since
             Defendant either created the documents requested or had them prepared for
             corporate use. We also know from prior litigation that Defendant maintains
             comprehensive claims reports that are accessible through its risk management
             department.

           •   Defendant's resources are not at issue to provide this information as Defendant is
               a wholly owned subsidiary of a multi-billion-dollar corporation.

           •   This information is important in discovery to prove Complainants' allegation of
               negligence against Defendant.

           • Burden or expense of this discovery does not outweigh its likely benefit.

Request No. 15: We request Defendant withdraw the objections. The request is neither overly
broad nor unduly burdensome. The information only pertains to documents concerning safety
meetinos held following the subject incident to address shopping cart safety concerns. It is not
unduly burdensome for the Defendant to provide any minutes, notes, attendance sheets, hand-
outs or agenda documents concerning the incident.       Furthermore, responsive documentation
concerning a safety meeting and/or safety protocols does not constitute the type of information
that warrants protection as it would not qualify as confidential or proprietary as defined under
Federal law or the Western District's Protective Order.

       Relevant: The information sought is relevant to Complainants' claims of negligence
       against Defendant.

          Proportional to Needs of the Case:

          •    It is important for the Plaintiffs to know the information sought because it is
               necessary to determine whether Defendant altered or reinforced its existing
               policies and procedures and to determine whether Defendant identified the
               incident as a violation of its policies and procedures.

          •    The amount in controversN is in the range of several hundreds of thousands of
               dollars to more than a million dollars given Complainant's significant and serious
               injuries that justify a significant jury verdict in that range.

          •    Access to the relevant information is easy for the Defendant to access since
               Defendant either created the documents requested or had them prepared for
               corporate use.

          •    Defendant's resources are not at issue to provide this information as Defendant is
               a wholly owned subsidiary of a multi-billion-dollar corporation.

          •    This information is important in discovery to prove Complainants' allegation of
               negligence against Defendant.

          • Burden or expense of this discovery does not outweigh its likely benefit.
       Case 1:18-cv-00603-AWA Document 26-3 Filed 06/21/19 Page 9 of 19

Request No. 16: We request Defendant withdraw the objections. The request is neither overly
broad nor unduly burdensome. The information only pertains to documents concerning
disciplinary actions following the subject incident. It is not unduly burdensome for the
Defendant to provide disciplinary action taken against the Defendant's employee who hit
Plaintiff with the shopping carts. Furthermore, responsive documentation does not constitute the
type of information that warrants protection as it would not qualify as confidential or proprietary
as defined under Federal law or the Western District's Protective Order, especially since the
request does not require the disclosure of confidential personal information.

        Relevant: The information sought is relevant to Complainants' claims of negligence
        against Defendant.

           Proportional to Needs of the Case:

           • It is important for the Plaintiffs to know the information sought because it is
             necessary to determine whether Defendant took any disciplinary action against its
             employee, which would indicate fault or a violation of company safety
             regulations.

           •   The amount in controversy is in the range of several hundreds of thousands of
               dollars to more than a million dollars given Complainant's significant and serious
               injuries that justify a significant jury verdict in that range.

           • Access to the relevant information is easy for the Defendant to access since
             Defendant either created the documents requested or had them prepared for
             corporate use.

           • Defendant's resources are not at issue to provide this information as Defendant is
             a wholly owned subsidiary of a multi-billion-dollar corporation.

           • This information is important in discovery to prove Complainants' allegation of
             negligence against Defendant.

           • Burden or expense of this discovery does not outweigh its likely benefit.


Request No. 18: We request Defendant withdraw the objection. Defendants' objection that
"this request is being sent prior to substantive discovery, when Defendant has not even had an
opportunity to property investigate the Complainant's claims" is invalid and, therefore, waived.
Defendant has alleged in its Answer that it has facts to support that Complainants negligence or
failed to care for their own safety at the time of the subject incident. Plaintiffs are entitled to
receive all documentation to support Defendant's affirmative defense.

           Relevant: This information is relevant to Defendant's affirmative defense claims, of
           negligence and/or comparative/contributory negligence of Plaintiffs. Plaintiffs are
           entitled to discovery of documents that may be used to support Defendant's
           affirmative defenses at trial, which might have an effect on the liability and/or
           damages presented at trial.
     Case 1:18-cv-00603-AWA Document 26-3 Filed 06/21/19 Page 10 of 19

           Proportional to Needs of the Case:

           • The amount in controversy is in the range of several hundreds of thousands of
             dollars to more than a million dollars given Complainant's significant and serious
             injuries that justify a significant jury verdict in that range.

           • Access to the relevant information is easy for the Defendant to access since
             Defendant as alleged an affirmative defense in its Original Answer that
             Complainants' were negligent or failed to care for their own safety when the
             subject incident occurred.

           • Defendant's resources are not at issue to provide this information as Defendant is
             a wholly owned subsidiary of a multi-billion-dollar corporation.

           • This information is important in discovery to discover facts and evidence that
             Defendant possesses to supports is affirmative defense against Complainants.

           • Burden or expense of this discovery does not outweigh its likely benefit.

Request No. 19: We request Defendant withdraw the objections. The requested items which
concern statements by any individuals (employee or witness) concerning the incident in
question. Statements of employees and witnesses to the incident are relevant to this lawsuit. The
proper discovery procedure is to make a withholding statement in response to the request and to
identify the withheld, privileged document(s) on the privilege log. All privilege-based objections
should be withdrawn so that Plaintiffs can rely upon the completeness and truthfulness of the
response. All non-privileged statements must be produced.

           Relevant: This information is relevant to Complainant's negligence claims against
           Defendant.

           Proportional to Needs of the Case:

           • The amount in controversy is in the range of several hundreds of thousands of
             dollars to more than a million dollars given Complainant's significant and serious
             injuries that justify a significant jury verdict in that range.

           •   Access to the relevant information is easy for the Defendant to access since
               Defendant either possesses witness statements concerning the subject incident or
               it does not.

           •   Defendant's resources are not at issue to provide this information as Defendant is
               a wholly owned subsidiary of a multi-billion-dollar corporation.

           • This information is important in discovery to discover facts and evidence
             concerning Complainants' negligence claims against Defendant.

          • Burden or expense of this discovery does not outweigh its likely benefit.
      Case 1:18-cv-00603-AWA Document 26-3 Filed 06/21/19 Page 11 of 19

Request No. 21: We request Defendant withdraw the objections. The request is neither overly
broad nor unduly burdensome. Plaintiff is entitled to discover documents concerning inspections
performed on the subject shopping cart holding area. In the spirit of compromise, Complainants
will agree to limit the time period to 5 years before the subject incident.

            Relevant: This information is relevant to Complainants' claims of negligence and
            against Defendant.

            Proportional to Needs of the Case:

           •   It is important for the Plaintiff to know the information sought because it is
               necessary to determine whether Defendant was negligent in the assessing/utilizing
               the cart storage area prior to and/or at the time of the incident.

           • Defendant's resources are not at issue to provide this information as Defendant is
             a wholly owned subsidiary of a multi-billion-dollar corporation.

           •   Access to the relevant information is easy for the Defendant to access since
               Defendant either possesses inspection reports or it does not.

           •   This information is important in discovery to prove Complainants' allegation of
               negligence against Defendant.

           • Burden or expense of this discovery does not outweigh its likely benefit.


Request No. 23: We request Defendant withdraw the objections. The request is neither overly
broad nor unduly burdensome. Plaintiff is entitled to discover information (or roster) concerning
Defendant's employees who were working at the store on the date of the incident. These
employees are potential witnesses to the incident even if they did not prepare official statements.
Furthermore, responsive documentation does not constitute the type of information that warrants
protection as it would not qualify as confidential or proprietary as defined under Federal law or
the Western District's Protective Order, especially since the request does not require the
disclosure of confidential personal information.

           Relevant: This information is relevant to Complainants' claims of negligence and
           against Defendant.

           Proportional to Needs of the Case:

           •   It is important for the Plaintiff to know the information sought because it is
               necessary to determine whether other employees of Defendant witnessed the
               incident or learned facts concerning the incident.

           •   Defendant's resources are not at issue to provide this information as Defendant is
               a wholly owned subsidiary of a multi-billion-dollar corporation.

           •   Access to the relevant information is easy for the Defendant to access since
               Defendant either possesses roster reports for the date of the incident.
      Case 1:18-cv-00603-AWA Document 26-3 Filed 06/21/19 Page 12 of 19


            •   This information is important in discovery to prove Complainants' allegation of
                negligence against Defendant.

            • Burden or expense of this discovery does not outweigh its likely benefit.


Request No. 24: We request Defendant withdraw the objections. The request is neither overly
broad nor unduly burdensome. Plaintiff is entitled to discover Defendant's employment file for
the employee who pushed the row of carts into Plaintiff. Documentation concerning disciplinary
action as well as hiring, training, and supervision are relevant to Complainants' claims of
negligence. Furthermore, responsive documentation does not constitute the type of information
that warrants protection as it would not qualify as confidential or proprietary as defined under
Federal law or the Western District's Protective Order, especially since the request does not
require the disclosure of confidential personal information or information that would subject
Defendant to third-party liability. To this end, Defendant has also identified the employee as a
potential party and information is needed to properly identify and locate this former employee of
Defendant.

           Relevant: This information is relevant to Complainants' claims of negligence and
           against Defendant.

           Proportional to Needs of the Case:

           •    It is important for the Plaintiff to know the information sought because it is
                necessary to determine the hiring, training, supervision and/or disciplinary action
                concerning the employee who hit Complainant with a row of shopping carts.

           •    Defendant's resources are not at issue to provide this information as Defendant is
                a wholly owned subsidiary of a multi-billion-dollar corporation.

           •    Access to the relevant information is easy for the Defendant to access since
                Defendant possesses the requested employment file.

           •    This information is important in discovery to prove Complainants' allegation of
                negligence against Defendant.

           •    Burden or expense of this discovery does not outweigh its likely benefit.

Request No. 25: We request Defendant withdraw the objections. The request is neither overly
broad nor unduly burdensome. Plaintiff is entitled to discover Defendant's employee's work
assignments, appointments and/or schedule for the date of the incident. Such documentation
is relevant to the duties entrusted to him by Defendant and Defendant's supervision of the
employee as it relates to the negligence allegations in this lawsuit. Furthermore, responsive
documentation does not constitute the type of information that warrants protection as it would
not qualify as confidential or proprietary as defined under Federal law or the Western District's
Protective Order.
      Case 1:18-cv-00603-AWA Document 26-3 Filed 06/21/19 Page 13 of 19

               Relevant: This information is relevant to Complainants' claims of negligence and
               against Defendant.

              Proportional to Needs of the Case:

              • It is important for the Plaintiff to know the information sought because it is
                necessary to determine whether Defendant was negligent in entrusting, training
                and/or supervising its employee with his work duties/assignments.

            • Defendant's resources are not at issue to provide this information as Defendant is
              a wholly owned subsidiary of a multi-billion-dollar corporation.

           •      Access to the relevant information is easy for the Defendant to access since
                  Defendant either possesses the responsive documentation or it does not.

           •     This information is important in discovery to prove Complainants' allegation of
                 negligence against Defendant.

           • Burden or expense of this discovery does not outweigh its likely benefit.


Request No. 26: We request Defendant withdraw the objections. The request is neither overly
broad nor unduly burdensome. Plaintiff is entitled to discover the training Defendant gave
before the incident to the employee who hit Complainant with a row of shopping carts. Such
documentation is relevant to the duties and supervision of the employee as it relates to the
negligence allegations in this lawsuit. Furthermore, responsive documentation does not
constitute the type of information that warrants protection as it would not qualify as confidential
or proprietary as defined under Federal law or the Western District's Protective Order.

           Relevant: This information is relevant to Complainants' claims of negligence and
           against Defendant.

           Proportional to Needs of the Case:

           •     It is important for the Plaintiff to know the information sought because it is
                 necessary to determine whether Defendant was negligent in its training of the
                 employee or whether Defendant's employee was negligent in failing to follow
                 established safety practices and procedures in the undertaking of his work
                 activities for Defendant.

           •     Defendant's resources are not at issue to provide this information as Defendant is
                 a wholly owned subsidiary of a multi-billion-dollar corporation.

          •      Access to the relevant information is easy for the Defendant to access since
                 Defendant either possesses roster reports for the date of the incident.

          •      This information is important in discovery to prove Complainants' allegation of
                 negligence against Defendant.
      Case 1:18-cv-00603-AWA Document 26-3 Filed 06/21/19 Page 14 of 19

            • Burden or expense of this discovery does not outweigh its likely benefit.

Request No. 27: We request Defendant withdraw the objections. The request is neither overly
broad nor unduly burdensome. Plaintiff is entitled to discover the training Defendant gave to its
employees after the subject incident. Such documentation is relevant to whether Defendant's
prior policies and procedures were defective or unsafe/less safe. Furthermore, responsive
documentation does not constitute the type of information that warrants protection as it would
not qualify as confidential or proprietary as defined under Federal law or the Western District's
Protective Order.

           Relevant: This information is relevant to Complainants' claims of negligence and
           against Defendant.

           Proportional to Needs of the Case:

           •   It is important for the Plaintiff to know the information sought because it is
               necessary to determine whether Defendant was negligent in the implementation of
               its policies and procedures concerning cart retrieval and restocking at the time of
               the subject incident.

           •   Defendant's resources are not at issue to provide this information as Defendant is
               a wholly owned subsidiary of a multi-billion-dollar corporation.

           •   Access to the relevant information is easy for the Defendant to access since
               Defendant either possesses roster reports for the date of the incident.

           •   This information is important in discovery to prove Complainants' allegation of
               negligence against Defendant.

           •   Burden or expense of this discovery does not outweigh its likely benefit.

Request No. 28: We request Defendant withdraw the objections. The request is neither overly
broad nor unduly burdensome. Plaintiff is entitled to discover documentation concerning safety
standards, regulations, industry standards or other safety related protocols possessed by
Defendant concerning restocking shopping carts, moving shopping carts around customers, and
moving shopping carts in the shopping care holding area. Such documentation is relevant to
Complainants' claims of negligence against Defendant.                  Furthermore, responsive
documentation does not constitute the type of information that warrants protection as it would
not qualify as confidential or proprietary as defined under Federal law or the Western District's
Protective Order.

           Relevant: This information is relevant to Complainants' claims of negligence and
           against Defendant.

          Proportional to Needs of the Case:

          •    It is important for the Plaintiff to know the information sought because it is
               necessary to determine whether Defendant was negligent in its failure to
     Case 1:18-cv-00603-AWA Document 26-3 Filed 06/21/19 Page 15 of 19

               implement, enforce and/or train on safe shopping cart retrieval and restocking at
               the time of the subject incident.

           • Defendant's resources are not at issue to provide this information as Defendant is
             a wholly owned subsidiary of a multi-billion-dollar corporation.

           • Access to the relevant information is easy for the Defendant to access since
             Defendant either possesses responsive documents concerning shopping cart
             retrieval and restocking or it does not.

           •   This information is important in discovery to prove Complainants' allegation of
               negligence against Defendant.

           • Burden or expense of this discovery does not outweigh its likely benefit.

Request No. 29: We request Defendant withdraw the objections. The request is neither overly
broad nor unduly burdensome. Plaintiff is entitled to discover documentation concerning
Defendant's policies, procedures, guidelines, rules, handbooks or other documentation
concerning employees collecting shopping carts and returning them to the store. Such
documentation is relevant to Complainants' claims of negligence against Defendant since
Defendant's employee injured Complainant while performing this job function. Furthermore,
responsive documentation does not constitute the type of information that warrants protection as
it would not qualify as confidential or proprietary as defined under Federal law or the Western
District's Protective Order.

          Relevant: This information is relevant to Complainants' claims of negligence and
          against Defendant.

          Proportional to Needs of the Case:

          •    It is important for the Plaintiff to know the information sought because it is
               necessary to determine whether Defendant was negligent in its failure to utilize,
               enforce and/or train on safe shopping cart retrieval and restocking methods at the
               time of the subject incident.

          •    Defendant's resources are not at issue to provide this information as Defendant is
               a wholly owned subsidiary of a multi-billion-dollar corporation.

          • Access to the relevant information is easy for the Defendant to access since
            Defendant either possesses responsive documents concerning shopping cart
            retrieval and restocking methods or it does not.

          •    This information is important in discovery to prove Complainants' allegation of
               negligence against Defendant.

          •    Burden or expense of this discovery does not outweigh its likely benefit.

Request No. 30: We request Defendant withdraw the objections. The request is neither overly
broad nor unduly burdensome. Plaintiff is entitled to discover documentation concerning
      Case 1:18-cv-00603-AWA Document 26-3 Filed 06/21/19 Page 16 of 19

Defendant's policies, procedures, guidelines, rules, handbooks or other documentation
concerning supervision of employees collecting shopping carts and returning them to the
store. Such documentation is relevant to Complainants' claims of negligence against Defendant
since Defendant's employee injured Complainant while one of Defendant's employees was
performing this job function. Furthermore, responsive documentation does not constitute the
type of information that warrants protection as it would not qualify as confidential or proprietary
as defined under Federal law or the Western District's Protective Order.

           Relevant: This information is relevant to Complainants' claims of negligence and
           against Defendant.

           Proportional to Needs of the Case:

           •   It is important for the Plaintiff to know the information sought because it is
               necessary to determine whether Defendant was negligent in its failure to utilize,
               enforce and/or train on safe shopping cart retrieval and restocking methods at the
               time of the subject incident.

           • Defendant's resources are not at issue to provide this information as Defendant is
             a wholly owned subsidiary of a multi-billion-dollar corporation.

           • Access to the relevant information is easy for the Defendant to access since
             Defendant either possesses responsive documents concerning supervision of
             employees performing shopping cart retrieval and restocking or it does not.

           • This information is important in discovery to prove Complainants' allegation of
             negligence against Defendant.

           • Burden or expense of this discovery does not outweigh its likely benefit.

Request No. 31: We request Defendant withdraw the objections. The request is neither overly
broad nor unduly burdensome. Plaintiff is entitled to discover documentation concerning
Defendant's documents related to using an electronic cart manager, such as a Cart Manager XD
or similar product, to move shopping carts when collecting and restocking carts at any of
Defendant's stores in the State of Texas from 2008 to present. Such documentation is relevant
to Complainants' claims of negligence against Defendant since it is believed that Defendant has
implemented the use of such devices at its other stores in Texas before the subject incident.
Furthermore, responsive documentation does not constitute the type of information that warrants
protection as it would not qualify as confidential or proprietary as defined under Federal law or
the Western District's Protective Order.

           Relevant: This information is relevant to Complainants' claims of negligence and
           against Defendant.

          Proportional to Needs of the Case:

          • It is important for the Plaintiff to know the information sought because it is
            necessary to determine whether Defendant was negligent in its failure to utilize a
     Case 1:18-cv-00603-AWA Document 26-3 Filed 06/21/19 Page 17 of 19

               motorized shopping cart safety device utilized at the subject store and/or other
               stores in Texas prior to the subject incident.

           • Defendant's resources are not at issue to provide this information as Defendant is
             a wholly owned subsidiary of a multi-billion-dollar corporation.

           • Access to the relevant information is easy for the Defendant to access since
             Defendant either possesses responsive documents concerning the use of electronic
             shopping cart manager devices at its Texas stores since 2008 or it does not.

           • This information is important in discovery to prove Complainants' allegation of
             negligence against Defendant.

           • Burden or expense of this discovery does not outweigh its likely benefit.


Request No. 32: We request Defendant withdraw the objections. The request is neither overly
broad nor unduly burdensome. Plaintiff is entitled to discover documentation concerning
Defendant's documents related to using a leash strap to secure shopping carts for movement of
shopping carts at any of Defendant's stores in the State of Texas from 2008 to present. Such
documentation is relevant to Complainants' claims of negligence against Defendant since it is
believed that Defendant has implemented the use of such device at its other stores in Texas
before the subject incident. Furthermore, responsive documentation does not constitute the type
of information that warrants protection as it would not qualify as confidential or proprietary as
defined under Federal law or the Western District's Protective Order.

           Relevant: This information is relevant to Complainants' claims of negligence and
           against Defendant.

          Proportional to Needs of the Case:

          •   It is important for the Plaintiff to know the information sought because it is
              necessary to determine whether Defendant was negligent in its failure to utilize a
              motorized shopping cart safety device utilized at the subject store and/or other
              stores in Texas prior to the subject incident.

          • Defendant's resources are not at issue to provide this information as Defendant is
            a wholly owned subsidiary of a multi-billion-dollar corporation.

          • Access to the relevant information is easy for the Defendant to access since
            Defendant either possesses responsive documents concerning the use of electronic
            shopping cart manager devices at its Texas stores since 2008 or it does not.

          •   This information is important in discovery to prove Complainants' allegation of
              negligence against Defendant.

          • Burden or expense of this discovery does not outweigh its likely benefit.
      Case 1:18-cv-00603-AWA Document 26-3 Filed 06/21/19 Page 18 of 19

Request No. 33: We request Defendant withdraw the objections. The requested items which
concern e-mail messages Defendant has sent or received discussing the incident or this lawsuit,
excluding attorney-client communications. Statements of Defendant's employees and/or
witnesses to the incident are relevant to this lawsuit. The proper discovery procedure is to make
a withholding statement in response to the request and to identify the withheld, privileged
document(s) on the privilege log. All privilege-based objections should be withdrawn so that
Plaintiffs can rely upon the completeness and truthfulness of the response. All non-privileged
statements must be produced.

           Relevant: This information is relevant to Complainant's negligence claims against
           Defendant.

           Proportional to Needs of the Case:

           • The amount in controversy is in the range of several hundreds of thousands of
             dollars to more than a million dollars given Complainant's significant and serious
             injuries that justify a significant jury verdict in that range.

           • Access to the relevant information is easy for the Defendant to access since
             Defendant either possesses e-mails concerning the subject incident/lawsuit or it
             does not.

           •   Defendant's resources are not at issue to provide this information as Defendant is
               a wholly owned subsidiary of a multi-billion-dollar corporation.

           •   This information is important in discovery to discover facts and evidence
               concerning Complainants' negligence claims against Defendant.

           •   Burden or expense of this discovery does not outweigh its likely benefit.


Request No. 34: We request Defendant withdraw the objection. Defendants' objection that
"this request ... seeks to improperly reverse the burden of proof' in invalid and, therefore,
waived, as it the objection that this request "is being sent prior to substantive discovery, when
Defendant has not even had an opportunity to property investigate the Complainant's claims."
Defendant has alleged in its Answer that it has facts to support that "Defendant has caused
!Complainants! no injury." Plaintiffs are entitled to receive all documentation to support
Defendant's affirmative defense.

           Relevant: This information is relevant to Defendant's affirmative defense claims, of
           negligence and/or comparative/contributory negligence of Plaintiffs. Plaintiffs are
           entitled to discovery of documents that may be used to support Defendant's
           affirmative defenses at trial, which might have an effect on the liability and/or
           damages presented at trial.

           Proportional to Needs of the Case:
     Case 1:18-cv-00603-AWA Document 26-3 Filed 06/21/19 Page 19 of 19

         • The amount in controversy is in the range of several hundreds of thousands of
           dollars to more than a million dollars given Complainant's significant and serious
           injuries that justify a significant jury verdict in that range.

         •   Access to the relevant information is easy for the Defendant to access since
             Defendant as alleged an affirmative defense in its Original Answer that Defendant
             has caused no injury to the Complainants.

         •   Defendant's resources are not at issue to provide this information as Defendant is
             a wholly owned subsidiary of a multi-billion-dollar corporation.

         •   This information is important in discovery to discover facts and evidence that
             Defendant possesses to supports is affirmative defense against Complainants.

         • Burden or expense of this discovery does not outweigh its likely benefit.



                                                  Best Regards,


                                                  &eke 5/4a
                                                  Blake C. Erskine, Jr.

BCE:js
